DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 13, third paragraph, filed June 23, 2022, with respect to the rejections of claims 16, 32, 33 and 34 under 35 U.S. C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kai et al (U.S. Patent Publication 2015/0097989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18, 21, 24, 27, 29, 31, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al (U.S. Patent Publication 2015/0097989).
With regard to independent claim 16, Kai et al teaches a zoom optical system (page 1, paragraph [0003]) comprising, in order from an object, a first lens group (Figure 1, element G1) having negative refractive power (page 1, paragraph [0012] and page 7, Table 3, Focal length data for Lens unit 1), a second lens group (Figure 1, element G2) having positive refractive power (page 1, paragraph [0013], page 7, Table 3, Focal length data for Lens unit 2), and a rear lens group (Figure 1, elements G3 and G4), wherein the rear lens group comprises a last lens group (Figure 1, element G4) and an F lens group in order from a side closest to an image (Figure 1, element G3 and page 2, paragraph [0074]), lens groups forming the first lens group, the second lens group, and the rear lens group are arranged such that upon zooming, respective distances between the lens groups adjacent to each other change (page 7, Table 3, data for d6, d13 and d15), at least a part of the F lens group is arranged to move upon focusing (Figure 1, element G3 and page 2, paragraph [0074]), and satisfying the conditional expressions: -1.000 < -f1/fRw < 0.600; 0.400 < -f1/f2 < 1.200; 0.000 < f1/fFEw < 1.000; and 1.000 < Bfw/fw < 2.000, as defined (page 7, Table 3, Focal length data for Lens units 1, 2, 3 and 4; data for d15; Focal length data; and BF data).
With regard to dependent claim 18, Kai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, and further teaches such a zoom lens satisfying the conditional expression -1.500 < f2/fF < 0.950, as defined (page 7, Table 3, Focal length data for Lens units 2 and 3).
With regard to dependent claim 21, Kai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, and further teaches such a zoom lens satisfying wherein a distance between the first lens group and the second lens group is reduced upon zooming from a wide angle state to a telephoto state (page 7, Table 7, data for d6).
With regard to dependent claim 24, Kia et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, and further teaches such a zoom lens satisfying the conditional expression 0.100 < -f1/f2Rw < 1.600, as defined (page 7, Table 3, Focal length data for Lens units 1, 2 and 4; data for d13 and d15).
With regard to dependent claim 27, Kai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, and further teaches such a zoom lens satisfying the conditional expression 40.00° < ωw < 80.00°, as defined (page 7, Table 3, data for Half view angle).
With regard to dependent claim 29, Kai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, and further teaches such a zoom lens wherein the first lens group, the second lens group, and the rear lens group are moved upon zooming (Figure 1 and page 3, paragraph [0083], wherein the first, second and third lens groups move).
With regard to dependent claim 31, Kia et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, and further teaches an optical apparatus on which the zoom optical system is mounted (page 1, paragraph [0005] and Figure 7).
With regard to independent claim 32, Kai et al teaches a zoom optical system (page 1, paragraph [0003]) comprising, in order from an object, a first lens group (Figure 1, element G1) having negative refractive power (page 1, paragraph [0012] and page 7, Table 3, Focal length data for Lens unit 1), a second lens group (Figure 1, element G2) having positive refractive power (page 1, paragraph [0013], page 7, Table 3, Focal length data for Lens unit 2), and a rear lens group (Figure 1, elements G3 and G4), wherein the rear lens group comprises a last lens group (Figure 1, element G4) and an F lens group in order from a side closest to an image (Figure 1, element G3 and page 2, paragraph [0074]), lens groups forming the first lens group, the second lens group, and the rear lens group are arranged such that upon zooming, respective distances between the lens groups adjacent to each other change (page 7, Table 3, data for d6, d13 and d15), at least a part of the F lens group is arranged to move upon focusing (Figure 1, element G3 and page 2, paragraph [0074]), and satisfying the conditional expressions: -1.500 < f2/fF < 0.950; 0.400 < -f1/f2 < 1.200; 0.000 < f1/fFew < 1.000 and 1.000 < Bfw/fw < 2.000, as defined (page 7, Table 3, Focal length data for Lens units 1, 2, 3 and 4; data for d15; Focal length data; and BF data).
With regard to independent claim 34, Kai et al teaches a method of manufacturing a zoom optical system (page 1, paragraph [0003]) comprising, in order from an object, a first lens group (Figure 1, element G1) having negative refractive power (page 1, paragraph [0012] and page 7, Table 3, Focal length data for Lens unit 1), a second lens group (Figure 1, element G2) having positive refractive power (page 1, paragraph [0013], page 7, Table 3, Focal length data for Lens unit 2), and a rear lens group (Figure 1, elements G3 and G4), wherein the rear lens group comprises a last lens group (Figure 1, element G4) and an F lens group in order from a side closest to an image (Figure 1, element G3 and page 2, paragraph [0074]), lens groups forming the first lens group, the second lens group, and the rear lens group are arranged such that upon zooming, respective distances between the lens groups adjacent to each other change (page 7, Table 3, data for d6, d13 and d15), at least a part of the F lens group is arranged to move upon focusing (Figure 1, element G3 and page 2, paragraph [0074]), and further comprising one or more of the following features (A), (B) and (C): (A) satisfying the conditional expressions: 1.000 < -f1/fRw < 0.600; 0.400 < -f1/f2 < 1.200; 0.000 < f1/fFew < 1.000; and 1.000 < Bfw/fw < 2.000, as defined (page 7, Table 3, Focal length data for Lens units 1, 2, 3 and 4; data for d15; Focal length data; and BF data) or (B) satisfying the conditional expressions: -1.500 < f2/fF < 0.950; 0.400 < -f1/f2 < 1.200; 0.000 < f1/fFew < 1.000; and 1.000 < Bfw/Fw < 2.000, as defined (page 7, Table 3, Focal length data for Lens units 1, 2, 3 and 4; data for d15; Focal length data; and BF data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (U.S. Patent Publication 2015/0097989).
With regard to dependent claim 20, although Kia et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 16, Kia et al fails to explicitly teach such a zoom optical system wherein a lens on a side closest to the object in the first lens group has an aspherical surface.  However, it should be noted that providing an aspherical surface to a lens only requires one of routine skill in the art such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a lens on the side closest to the object in the first lens group with an aspherical surface to correct for aberrations. 




Allowable Subject Matter
Claim 33 is allowed.
Claims 17, 22, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom optical system comprising, in order from an object, a first lens group having negative refractive power, a second lens group having positive refractive power, and a rear lens group, wherein the rear lens group comprises a last lens group and an F lens group in order from a side closest to an image, lens groups forming the first lens group, the second lens group, and the rear lens group are arranged such that upon zooming, respective distances between the lens groups adjacent to each other change, at least a part of the F lens group is arranged to move upon focusing, and satisfying the conditional expressions: -1.000 < -f1/fRw < 0.600; 0.400 < -f1/f2 < 1.200;  0.000 < f1/fFEw < 1.000 and 1.000 < Bfw/fw < 2.000, as defined, the prior art fails to teach such a zoom optical system: simultaneously satisfying the conditional expression -0.500 < f1/fF < 0.700, as defined and claimed in dependent claim 17; wherein the second lens group and the last lens group have a same movement path upon zooming as claimed in dependent claims 22; wherein the rear lens group includes a third lens group having positive refractive power, on a side closest to the object, as claimed in dependent claim 28; or simultaneously satisfying the conditional expression -0.220 < f1/FE < 0.280, as claimed and defined in dependent claim 30.
With regard to independent claim 33, although the prior art teaches a zoom optical system comprising, in order from an object, a first lens group having negative refractive power, a second lens group having positive refractive power, and a rear lens group, wherein the rear lens group comprises a last lens group and an F lens group in order from a side closest to an image, lens groups forming the first lens group, the second lens group, and the rear lens group are arranged such that upon zooming, respective distances between the lens groups adjacent to each other change, at least a part of the F lens group is arranged to move upon focusing, and satisfying the conditional expressions: 0.400 < -f1/f2 < 1.200; 0.000 < f1/fFew < 1.000 and 1.000 < Bfw/fw < 2.000, as defined, the prior art fails to teach such a zoom optical system simultaneously satisfying the conditional expression 0.220 < f1/fE < 0.280, as defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
27 June 2022